Citation Nr: 0634882	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  00-24 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel









INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.  The  veteran died in January 1993.  The 
appellant is his widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied the appellant's claim seeking 
service connection for the cause of the veteran's death.  

The appellant's claim was remanded in October 2003.  


FINDINGS OF FACT

1.  The veteran died in January 1993; the immediate cause of 
death was a heart attack, with underlying causes of death 
coronary artery disease and diabetes mellitus and age.  

2.  The veteran had not established service connection for 
any disability at the time of his death.  

3.  The veteran's coronary artery disease and diabetes 
mellitus did not have their onset in active service and were 
not the result of any disease, injury or other incident in 
service.  

4.  The medical evidence does not show that the veteran had 
chronic myelocytic leukemia at the time of his death.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although VCAA letters in this instance were 
mailed to the appellant in March 2001 and December 2004 
(after the initial adjudication of the veteran's claim), the 
appellant was not prejudiced by the timing of the notices 
contained in the letters.  Following those letters, the 
development of the claim continued, and, in July 2002 and 
April 2006, the claim was reviewed and the appellant was sent 
a supplemental statement of the case.  As a result, the 
appellant was provided the required notices and she was 
afforded an opportunity to respond after she was fully 
informed of the evidence needed to substantiate the claim.  
Furthermore, the appellant has not contended that she was 
prejudiced by the timing of the notices contained in the 
letters.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its March 2001 VCAA letter, the RO informed the appellant 
about the information and evidence necessary to substantiate 
her claim of service connection for the cause of the 
veteran's death.  The letter informed the appellant that she 
should submit evidence that the veteran had a condition that 
began in service and that caused the veteran's death.  

The March 2001 and December 2004 VCAA letters described the 
information and evidence that the VA would seek to provide 
including relevant records held by any federal agency.  Such 
records were described as military records, medical records 
from any VA Medical Center, and Social Security Records, and 
private records if the appellant completed a release form.

The letters also explained what information and evidence the 
appellant was expected to supply.  Specifically, the letters 
instructed the appellant to complete a release form to allow 
the RO to obtain private medical records, and to tell the RO 
about where and when the veteran was treated at the VA.  

Regarding the fourth element, the December 2004 letter 
informed the appellant to submit any evidence in her 
possession that pertained to her claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death in the December 2004 letter.  
Regarding the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal, the disability rating would not be applicable since 
the claim is one for the cause of the veteran's death, not 
merely service connection.  If the appellant's claim was 
granted, there would not be a rating assigned.  It is true 
that the RO did not specifically provide the veteran with 
information regarding the type of evidence necessary to prove 
the effective date for the award of benefits.  However, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim, any question as to the 
appropriate effective date to be assigned is rendered moot.

The duty to assist the appellant has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the appellant's claim.  
The VA has also assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
statement of the case and supplemental statement of the case 
which informed them of the laws and regulations relevant to 
the appellant's claim.   For these reasons, the Board 
concludes that the VA has fulfilled the duty to assist the 
appellant in this case.


Background

The veteran's wife contends that the veteran was involved in 
the American Occupation of Japan after the United States 
dropped an atomic weapon at Hiroshima, and that the veteran 
was exposed to radiation from his duty there.  

The veteran's claims folder had to be rebuilt, so the 
original service medical records were not available.  Copies 
of some of the veteran's service medical records were 
obtained, and they showed that the veteran was seen in May 
1943 and his blood pressure was 130/90.  

VA Medical Center treatment records were submitted from 1969 
to 1970.  They show that in January 1969, the veteran's blood 
pressure was 136/84.  In October 1970, the veteran had 
surgery to remove a nasal spur.  His blood sugar rose to 183 
in an hour and half, but remained within a normal range 
throughout.  He was placed on a 1200 calorie diabetic diet 
because of the mild elevation of his post-prandial blood 
sugars.  

Dr. B.A. submitted treatment records from 1982 to 1984.  In 
July 1982, the veteran's blood pressure was 155/98.  In 
August 1982, the veteran was diagnosed with adult-onset 
diabetes and essential hypertension.  

VA Medical Center treatment records were submitted from 1984 
to 1993.  In March 1984, the veteran was noted to have 
hypertension and diabetes.  In April 1984, the veteran's 
blood pressure was 184/94.  The veteran was noted to have 
unstable angina and diabetes mellitus when he was 
hospitalized in August 1987.  

A death certificate shows that the veteran died on January 
[redacted], 1993.  The immediate cause of death was a heart attack, 
with underlying causes of death listed as coronary artery 
disease, and diabetes mellitus and age.

In April 2002, Dr. A.B. wrote that according to the veteran's 
wife, the veteran had been found to have a high white blood 
count (WBC), but no definitive diagnosis could be made at 
that time.  The examiner wrote that on the day the veteran 
died, his WBC was 42,300 with 87.7 neutrophils, HB 15.2, Hct 
44.3, and platelets of 226,000.  He noted that it was 
possible that the veteran's leukocytosis could have 
represented an evolving form of chronic myelocytic leukemia 
(CML).  He further noted that the veteran was exposed to 
atomic radiation in Japan in 1945, and it was possible that 
the veteran could have developed a leukemic process as a late 
complication of massive radiation.  

In July 2002, a VA physician stated that he had reviewed the 
veteran's claim folder and stated that there was no 
indication that CML was the etiology of the veteran's 
coronary artery and myocardial infarction death.  

In December 2004, Dr. G.B.'s office responded that it did not 
have any records of the veteran's.  

In May 2005, Dr. B responded that all of his records were at 
the Campbell County Hospital.  

In June 2005, records were received from the Campbell County 
Hospital from 1979 to 1993.  The hospital responded that it 
did not have records from after 1993.  The veteran was seen 
in July 1979 for diabetes mellitus.  The veteran was seen for 
treatment of a heart attack in May 1986.  

The appellant's claim was reviewed by a VA examiner in 
December 2005.  The examiner stated that the question to 
determine was whether the veteran's diabetes mellitus had its 
onset during service, or if it was related to any in-service 
disease or injury including exposure to ionizing radiation.  
The examiner reviewed the veteran's service medical records, 
and stated that the veteran had a hospitalization for anxiety 
while in the military in 1943, but there was no significant 
bloodwork.  He noted that the veteran had a urinalysis in 
January 1943, but was not tested for glucose.  He further 
noted that the veteran's medical records became available 
from 1979 through 1993, and that it was clear that in 1979, 
the veteran had diabetes mellitus.  The examiner stated that 
there was only one reference in the notes as to the onset of 
diabetes, and this was in September 1985, by a Dr. Gray, who 
wrote "diabetes mellitus x 7 years", which would have 
placed the onset of diabetes mellitus in the late 1970s.  The 
examiner noted that the service medical records showed that 
the veteran was obese, and that by the time Dr. Gray saw the 
veteran, he was on insulin.  

The examiner stated that there was a huge gap of some 33 
years in the records.  The examiner noted that if the only 
reference to the onset of diabetes was to be believed, then 
the veteran developed diabetes some 32 years after his 
discharge.  The examiner stated that the veteran did not 
develop diabetes within a year after his discharge from 
service.  The examiner stated that if the veteran had 
diabetes in 1947, then he would have had the disease for 33 
years prior to the documentation.  He stated that by this 
time, given the poor control of the veteran's blood sugars, 
the veteran undoubtedly would have had substantial 
complications from the diabetes including nephropathy, 
retinopathy, and atherosclerotic vascular disease, and there 
was not compelling evidence that the veteran had those 
conditions in the late 1970s.  The examiner commented that 
the veteran did not have hemochromatosis, pancreatitis, or 
amyloidosis that would have caused pancreatic insufficiency.  
According to the examiner, there was insufficient evidence 
that ionizing radiation was an etiological factor in the 
development of type 2 diabetes.  In summary, the examiner 
stated that the veteran's diabetes mellitus developed well 
after his discharge from service, and the ionizing radiation 
exposure or any other possible factors that the veteran may 
have encountered while in service did not contribute to the 
veteran's subsequent development of his type-2 diabetes that 
became insulin-requiring.  

The appellant's claim was reviewed by a VA cardiologist in 
March 2006.  The examiner noted a record that there was a 
blood pressure reading of 130/90 in May 1943.  He stated that 
what was missing was the report of the size of the blood 
pressure cuff, the position in which the blood pressure was 
taken, and the anatomic site,  The examiner stated that it 
was clear that the veteran died in January 1993 from 
consequences related to coronary artery disease.  The 
examiner stated that it was evident that the veteran had 
diabetes at some point in time in the 1970s.  It was also 
evident that the veteran's diabetes was horrendously out of 
control over a very long period of time which was a major 
risk factor for establishment and progression of significant 
coronary artery disease.  It was noted that there were 
multiple references to the fact that the veteran was very 
difficult to control regarding diabetes.  The examiner could 
not establish the presence of diabetes or sustained 
hypertension prior to the 1970s, and the very late 1970s, at 
best.  Although there was a record of blood pressure of 
130/90 in May 1943, the examiner stated that an isolated 
blood pressure reading which would be classified as 
hypertension was insufficient to establish a diagnosis of 
sustained hypertension.  

The examiner speculated that since there were no records to 
establish the diagnosis of sustained hypertension, one was 
left to examine the possibility that sustained hypertension 
did exist, and if so, what consequences would be anticipated.  
The examiner commented that if the veteran had sustained 
hypertension in 1943, he would have anticipated that the 
veteran would have had very significant sequelae thereof, 
either a stroke, heart attack, heart failure, or renal 
insufficiency long before those events actually developed.  
He stated  that he would also anticipate that if the veteran 
sustained hypertension in 1943 at a time when very few drugs 
of any significant effectiveness in controlling hypertension 
were available, the veteran would have had major stigmata of 
hypertension such as significant left ventricular 
hypertrophy, cardiac enlargement appearing very early, such 
as in the 1960s at the latest, and clearly in the 1970s.  The 
examiner indicated that according to the available record, 
this does not appear to have been the case.  

The examiner concluded that there was not any evidence to 
sustain the diagnosis of continuing or sustained hypertension 
from 1943 until the late 1970s, nor did he find any stigmata 
of hypertension, had such occurred at that time to suggest 
that sustained hypertension was present.  There was no 
question that in the 1980s and the 1990s up until the point 
of the veteran's death he had hypertension.  He stated that 
diabetes mellitus horrendously out of control, obesity, 
increasing age, and male gender were the veteran's major risk 
factors contributing to the development of coronary artery 
disease and the veteran's ultimate death.  The examiner did 
not think that the veteran's hypertension approached the 50 
percent probability of a significant factor in developing 
coronary artery disease leading to the veteran's death.  


Relevant laws and regulations

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312(a) (2006).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2006).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (2006).  

The law provides that service connection will be granted for 
a disability if it is shown that the disability resulted from 
an injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Certain diseases, such as cardiovascular-renal 
disease (including hypertension) and diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  

Service connection may be granted for any disease first noted 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

Service connection for a disability that is claimed to be 
attributable to in-service exposure to ionizing radiation can 
be established in three different ways.  See Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).  First, there are certain types 
of cancer that are presumptively service-connected when they 
occur in "radiation-exposed veterans." 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be 
service connected, provided that certain conditions are met 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
in-service exposure to ionizing radiation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

The evidence does not show that the veteran was service-
connected for any disabilities at the time of his death.  
Furthermore, the evidence does not show that the veteran 
developed coronary artery disease or diabetes in service.  
The evidence does not show that the veteran was diagnosed 
with diabetes until 1979 (33 years after service), and there 
is not a diagnosis of hypertension until 1982 (36 years after 
service).  Although the veteran had a blood pressure reading 
of 130/90 while in service, the veteran was not actually 
diagnosed with hypertension.  Furthermore, under Diagnostic 
Code 7101, a reading of 130/90 does not constitute a reading 
sufficient to rate service-connected hypertension.  

The appellant's claim was remanded by the Board to obtain 
medical opinions as to the etiology of the veteran's coronary 
artery disease and diabetes mellitus.  The veteran's claim 
was reviewed by two separate VA physicians, one of whom was a 
VA cardiologist.  Both physicians reviewed the veteran's 
claims files and they concluded that the veteran's coronary 
artery disease and diabetes mellitus did not have their 
origins during the veteran's period of service.  The VA 
physician who examined the veteran's file in December 2005 
concluded that the veteran's diabetes developed many years 
after service.  The examiner stated that the veteran did not 
develop his diabetes within one year of leaving service, and 
that if he had, then the veteran should have had substantial 
complications from the diabetes including nephropathy, 
retinopathy, and atherosclerotic vascular disease, and there 
was not compelling evidence that the veteran had those 
conditions in the late 1970s.  

When the veteran's claims folders were examined by a VA 
cardiologist in March 2006, the examiner stated that he could 
not establish the presence of diabetes or sustained 
hypertension until the very late 1970s at best.  The examiner 
spoke to the veteran's blood pressure reading of 130/90 
during service, but stated that an isolated blood pressure 
reading was insufficient to establish a diagnosis of 
sustained hypertension.  The examiner also stated that if the 
veteran had sustained hypertension in 1943, he would have 
expected sequelae from the hyperextension, such as a stroke, 
heart attack, heart failure, or renal insufficiency long 
before those events developed.  He also stated that he would 
have expected a significant left ventricular hypertrophy or 
cardiac enlargement to have appeared very early, and he did 
not see that this had happened in the veteran's case.  

The Court has held that where, as here, "service medical 
records are presumed destroyed,...the BVA's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened."  
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991). 

The claims folder reflects that the veteran's service medical 
records are not of record.  The appellant was notified that 
the veteran's service medical records were missing and was 
advised to submit copies of service medical records, as well 
as alternative records.  The veteran's claim was remanded to 
obtain records from Dr. G.B. that would have showed treatment 
closer in time to service, but he responded that he did not 
have any records of the veteran.  In light of the foregoing, 
it is determined that the RO has expended sufficient efforts 
to procure alternative service medical records for the 
veteran.  See Hayre v. West, 188 F. 3d 1327, 1332 (1999).  
Furthermore, regarding the paucity of service medical records 
in this case, the Board points out that medical opinions were 
obtained in which the examiners stated that if the veteran 
had had diabetes or coronary artery disease during service, 
they would have expected a diagnosis of those diseases prior 
to 1979.  

Regarding the question of whether the veteran's exposure to 
radiation might have caused his coronary artery disease or 
diabetes mellitus, neither coronary artery disease nor 
diabetes mellitus are disease specific to radiation-exposed 
veterans pursuant to 38 C.F.R. § 3.309(d)(2).  They are also 
not "radiogenic" diseases pursuant to 38 C.F.R. 
§ 3.311(b)(2).  Thus, even if the veteran was exposed to the 
radiation that the veteran's wife claims he was exposed to, 
the appellant is not eligible for service connection for the 
cause of the veteran's death under 3.309 or 3.311.  Finally, 
there is no competent (medical) evidence relating the 
veteran's death-causing coronary artery disease or diabetes 
mellitus and his death to any radiation exposure.  See Combee 
(Fed.Cir.1994).

Although the appellant claims that the veteran's coronary 
artery disease and diabetes mellitus were caused by his 
exposure to radiation, as a layperson, she is not competent 
to establish medical causation by her own opinion alone.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, based on the opinions discussed above, and the 
long gap in time between the veteran's period of service and 
when his hypertension and diabetes mellitus actually 
manifested themselves, the Board must conclude that while the 
veteran's coronary artery disease (to include his 
hypertension) and diabetes contributed to cause the veteran's 
death, they were not incurred in or aggravated by the 
veteran's period of service.  Furthermore, since neither 
coronary artery disease nor diabetes mellitus are diseases 
specific to radiation-exposed veterans pursuant to 38 C.F.R. 
§ 3.309(d)(2), and are not "radiogenic" diseases pursuant 
to 38 C.F.R. § 3.311(b)(2), it cannot be concluded that the 
veteran's coronary artery disease or diabetes mellitus were 
caused by exposure to radiation in service.  

While Dr. A.B. opined in April 2002 that the veteran's 
leukocytosis could have represented an evolving form of CML, 
and that it was possible that the veteran could have 
developed a leukemic process as a late complication of 
massive radiation, the Board finds this opinion too 
speculative in nature to establish that the veteran had CML 
at the time he died.  Regarding Dr. A.B.'s opinion, medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative in nature to establish the presence of the 
claimed disorder or the relationship thereto.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The medical evidence does 
not show that the veteran had CML at the time he died.  
Furthermore, even if the veteran did have CML at the time he 
died, the evidence does not show that it caused his death.  
Coronary artery disease and diabetes mellitus were the only 
diseases listed as causes of death on the veteran's death 
certificate.  

In conclusion, the veteran's cardiovascular disease 
(including hypertension) and diabetes mellitus were not shown 
until 1979, many years after discharge from service.  Nor is 
there any medical evidence linking these conditions to 
incidents of service, including exposure to ionizing 
radiation.  

After consideration of all the evidence, the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application, and the appellant's 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1310 is denied.  







______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


